Name: Council Regulation (EEC) No 2007/80 of 22 July 1980 on the conclusion of the Agreement in the form of an exchange of letters amending Annex A to the Interim Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia on trade and trade cooperation
 Type: Regulation
 Subject Matter: cooperation policy;  European construction;  trade;  political geography
 Date Published: nan

 30 . 7 . 80 Official Journal of the European Communities No L 196/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2007/80 of 22 July 1980 on the conclusion of the Agreement in the form of an exchange of letters amending Annex A to the Interim Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia on trade and trade cooperation THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission , Whereas it is necessary to approve the Agreement in the form of an exchange of letters amending Annex A to the Interim Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia on trade and trade coopera ­ tion ('), HAS ADOPTED THIS REGULATION : Article 1 The Agreement in the form of an exchange of letters amending Annex A to the Interim Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia on trade and trade cooperation is hereby approved on behalf of the Community . The text of the Agreement is annexed to this Regula ­ tion . Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agree ­ ment in order to bind the Community . A rticle 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 July 1980 . For the Council The President G. THORN (') OJ No L 130 , 27 . 5 . 1980 , p. 2 .